DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0353543).
Regarding claims 1 and 9: Wu et al. teaches a thermosetting composition (para. 48) for laser direct structuring (abstract) comprising a thermosetting resin (para. 48), inorganic filler (para. 108) such as silica (para. 110), alumina, aluminum nitride, or silicon nitride (para. 94), a non-conductive metal compound that forms a metal nucleus upon irradiation with active energy rays such as a spinel metal oxide (para. 82), and a 
Regarding claim 5: Wu et al. teaches 1-15 wt% of the laser direct structure additive/non-conductive metal compound is present (para. 90), which overlaps the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of laser direct structure additive and would have been motivated to do so since Wu et al. teaches it is an acceptable amount to use to achieve the disclosed invention. 
Regarding claim 6: While Wu et al. does not explicitly teach the spiral flow length of the composition, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 7: The carbon in paragraph 94 of Wu et al. is an optional component. References disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component (MPEP 2123 I). 
Regarding claim 8: Wu et al. teaches a pigment (PK3095) that is a metal oxide of chromium and copper and also has a spinel type crystal structure (para. 81).
Regarding claim 10: Wu et al. teaches an epoxy resin is present in the composition (para. 101). 
Regarding claim 17: Wu et al. teaches an embodiment where there is a combination of polymers, one of which can be a thermoset polymer (para. 48).  Since all of the polymers together are present in an amount of 30-90 wt% (para. 48), the amount of the thermoset polymer present can fall within the range of 1-15 % by mass, which overlaps the claimed range.
Regarding claim 20: Wu et al. teaches crystalline silica (para. 110). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0353543) as applied to claim 1 above and in further view of Musick et al. (US 2015/0291778).
Regarding claims 2-4: Wu et al. teaches the basic claimed composition as set forth above. Not disclosed are the particulars of the inorganic filler size.  However, Musick et al. teaches the D50 particle diameter of the inorganic filler is less than 30 microns (page 9 table IC), the D90 particle diameter of the inorganic filler is less than 80 microns (page 9 table IC), and the particle size distribution width (D90/D50) is less than 10 (page 9 table IC). Wu et al. and Musick et al. are analogous art since they are both concerned with the same field of endeavor, namely LDS compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to have the inorganic filler sizes of Musick et al. in the composition of Wu et al. and would have been motivated to do so since Musick et al. teaches that these particle size ranges are useful in LDS compositions. 
s 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0353543) as applied to claim 1 above and in further view of Chai et al. (CN 105504686) using the English language machine translation provided with the IDS dated September 9, 2019. 
Regarding claim 11: Wu et al. teaches the basic claimed composition as set forth above.  Not disclosed is the specific type of thermosetting resin used.  However, Chai et al. teaches a novolac epoxy N695 (page 13, example 16), which is an orthocresol novolac epoxy resin.  Wu et al. and Chai et al. are analogous art since they are both concerned with the same field of endeavor, namely LDS compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the commercially available thermoset polymer taught by Chai et al. in the composition of Wu et al. and would have been motivated to do so since it is a known commercially available thermoset polymer and Wu et al. teaches that a skilled artisan would know what resins are thermoset polymers (para. 52). 
Regarding claims 12 and 13: Wu et al. teaches the basic claimed composition as set forth above.  Not disclosed is the curing agent or curing accelerator.  However, Chai et al. teaches a curing agent (page 9, (2)), and a curing accelerator (page 9, (3)).  At the time of the invention a person having ordinary skill in the art would have found it obvious to include a curing agent and curing accelerator in the composition of Wu et al. as in Chai et al. and would have been motivated to do so since Wu et al. teaches a thermoset polymer can be used and that a skilled artisan would know how to use them (para. 52), and a skilled artisan would know that in order to cure a thermoset, a curing agent and accelerator are generally required. 
Regarding claim 18: Wu et al. teaches the basic claimed composition as set forth above.  Not disclosed is the amount of coupling agent.  However, Chai et al. teaches the coupling agent in an amount of 0.1-1% (page 3, [16]), which overlaps the claimed range. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the coupling agent in an amount taught by Chai et al. and would have been motivated to do so in order to effectively couple the filler material to the composition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0353543) as applied to claim 1 above and in view of Shirahase et al. (US 2015/0257277).
Regarding claim 19: Wu et al. teaches the basic claimed composition as set forth above.  Not disclosed is the B stage state.  However, Shirahase et al. teaches a similar thermosetting component in a B stage (para. 160).  Wu et al. and Shirahase et al. are analogous art since they are both concerned with the same field of endeavor, namely laser direct structuring.  At the time of the invention a person having ordinary skill in the art would have found it obvious to B stage the resin of Wu et al. as in Shirahase et al. and would have been motivated to do so since B-staging allows for easier processing of products. 

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. The primary reference has been changed due to the claim amendments. The current primary reference, Wu et al., teaches a melt-kneaded product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767